 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MATTHEW G. MORRIS
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
 6 Attorneys for Plaintiff
   United States of America
 7
 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                          CASE NO. 2:11-CR-216-MCE
12                                Plaintiff,            STIPULATION TO CONTINUE
13                         v.                           DATE: October 10, 2019
                                                        TIME: 10:00 a.m.
14   REGINALD THOMAS,                                   COURT: Hon. Morrison C. England, Jr.
15                               Defendant.
16
17                                              STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:
20          1.     By previous order, this matter was set for an admit / deny hearing on October 10, 2019.

21          2.     By this stipulation, defendant now moves to continue the hearing until November 21,

22 2019.
23          3.     The parties agree and stipulate, and request that the Court find the following:

24                 a)      Defendant is charged with a violation of the terms of his supervised release.

25                 b)      The Office of the Federal Defender represented the defendant at his initial

26          appearance on the supervised release violation, but the Court recently signed an order granting

27          the undersigned attorney’s request to resume representation of the defendant.

28                 c)      The Court recently signed a superseding violation petition that added new

      STIPULATION REGARDING CONTINUANCE                 1
30
 1        allegations against the defendant.

 2               d)      Counsel desires time to review the superseding violation petition, discuss the

 3        allegations with the defendant, and review the case before advising defendant on a course of

 4        action as to whether to admit or deny the allegations.

 5        IT IS SO STIPULATED.

 6

 7
     Dated: October 9, 2019                                MCGREGOR W. SCOTT
 8                                                         United States Attorney
 9
                                                           /s/ MATTHEW G. MORRIS
10                                                         MATTHEW G. MORRIS
                                                           Assistant United States Attorney
11
12
     Dated: October 9, 2019                                /s/ DUSTIN GORDON (auth by
13                                                         email 10/9/19)
                                                           DUSTIN GORDON
14
                                                           Counsel for Defendant
15                                                         REGINALD THOMAS

16
17
18                                                 ORDER

19        IT IS SO ORDERED.

20 Dated: October 24, 2019
21
22
23
24
25
26
27

28

     STIPULATION REGARDING CONTINUANCE                 2
30
